119 F.3d 5
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Linell Leonard DUMAS, Petitioner-Appellant,v.K.W. PRUNTY, Warden;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 96-56126.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-95-05609-IH(JR);  Irving Hill, District Judge, Presiding.
Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Linell Leonard Dumas, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition.  We have jurisdiction under 28 U.S.C. § 2253.  We review de novo, see Calderon v. Prunty, 59 F.3d 1005, 1008 (9th Cir.1995), and affirm for the reasons stated in the report and recommendation filed on May 8, 1996 and adopted in the district court order filed June 7, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Dumas' request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3